—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered July 22, 1997, convicting him of robbery in the first degree, robbery in the second degree, and criminal use of a firearm in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Resolutions of issues of credibility, as well as the weight to be accorded to the evidence presented are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention which respect to the trial court’s marshaling of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the trial court marshaled the evidence in a fair and even-handed manner (see, People v Christodoulou, 245 AD2d 386).
The defendant’s remaining contentions are without merit. Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.